DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 provides for the steps of adaptively evolving the claimed microorganism. This limitation does not further limit the parent claim since providing the term “adaptively evolving” in the parent claim suggests that the steps of claim 14 must have necessarily already been carried out. Claim 15 is a restatement of how adaptive evolution should be interpreted and does not appear to further limit the structure of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition comprising an adaptively evolved microorganism. This judicial exception is not integrated into a practical application because the claims define a natural product without providing significantly more than the natural product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because The cited claims are drawn to a microorganism, including specific yeast genera and species, wherein the yeast have been adaptively evolved to metabolize certain carbohydrates.
Adaptive evolution possesses a definition in the art, and is as follows: when a species is constricted to live and replicate under stressful conditions for many generations, some cells will present adaptive characteristics. See Liccioli (Doctoral Thesis, The University of Adelaide, Aug 2010), page i, last paragraph. Based upon this definition, the adaptation is fundamentally a natural process, wherein the artisan provides stressors and allows the organisms to naturally adapt/evolve over multiple generations to the applied stressors; once the natural adaptation has been observed, the artisan isolates the desired strains. This process is fundamentally a natural process because it relies upon the expectation that organisms will naturally mutate, and the mutations that are best adapted for the particular environment will flourish, while those that do not mutate (or have inhibitive mutations) will either die off, or diminish in population size. Although there are situations in which adaptive evolution can be considered unnatural, like the addition of mutagens 
When looking at claim 8, the claim is drawn to an adaptively evolved microorganism that is capable of degrading a carbohydrate. When considering the prior art, innumerable microorganisms have naturally evolved, in the wild, to degrade carbohydrates; this would, necessarily, be an adaptive evolution, since the microorganism must have adaptively evolved to degrade said carbohydrate. For example, the yeast (claim 10) species Saccharomyces cerevisiae (claims 11-13) will naturally degrade any number of different carbohydrates, including fructose and galactose (claim 9). See Hong (Doctoral Thesis, Chalmers University of Technology, Aug 2012), page 16, last paragraph.
When considering the limitations in claim 8, it appears that the composition is drawn to a product-by-process limitation, wherein the product is derived from the process of adaptively evolving a microorganism so that it degrades carbohydrates. See MPEP 2113. When considering this limitation, and the fact that evidence shows that many of the claimed embodiments provide for microorganisms that naturally degrade carbohydrates, including fructose and galactose, the claimed microorganisms must be natural products.
Although claim 18 provides for additional ingredients in the claimed composition, pharmaceutically acceptable excipients are defined by the fact that they are inert with respect to the active ingredients (the claimed microorganism). Since these inert ingredients do not add significantly more to the natural product, as they do not change the nature of the composition, this claim is also considered a natural product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liccioli (Doctoral Thesis, The University of Adelaide, Aug 2010). Liccioli provides for methods of adaptively evolving yeast in order to improve their carbohydrate (fructose) utilization. Specifically, Liccioli uses fructose as a stressor, in order to enhance the yeast’s ability to effectively degrade fructose. See page 58, first two (complete) paragraphs; pages 60 and 62, “Conclusions” section.
With respect to claim 1, when reading the instant claim, it would appear that the method provides for two alternative embodiments: the adaptively evolved microorganism is directly administered to a subject or the microorganism is provided to a food/dietary substance that possesses a carbohydrate that is not tolerated by the subject. When considering the latter embodiment, Liccioli anticipates the claimed steps. That is to say, Liccioli provides S. cerevisiae that has been adaptively evolved to metabolize fructose, and adds this microorganism to grape juice (a dietary substance). See page 90, “Grape Juice Fermentations” section. Since the yeast degrades the fructose, the “microorganism reduces the amount of the dietary substance.”
With respect to claims 2 and 3, Liccioli teaches the carbohydrate: fructose.
With respect to claims 4-6, Liccioli teaches the yeast: S. cerevisiae. See page ii, first paragraph.
With respect to claims 8, 9, 15 and 16, Liccioli provides for a microorganism that was adaptively evolved to degrade the carbohydrate fructose.
With respect to claims 10-12, Liccioli teaches the yeast S. cerevisiae. See page ii, first paragraph.
With respect to claim 14, Liccioli provides for the same methods of adaptive evolution. See Chapters 3 and 4, pages 51-75.
With respect to claim 17, Liccioli uses fructose as a stressor, in order to enhance the yeast’s ability to effectively degrade fructose. See page 58, first two (complete) paragraphs; pages 60 and 62, “Conclusions” section.
With respect to claim 18, Liccioli provides for the claimed microorganism and a carrier. See page 90, “Grape Juice Fermentations” section.
With respect to claim 19, although Liccioli is silent with respect to carbohydrate-related metabolic disorders, Liccioli provides for the exact same method of adaptively evolving a microorganism so that it degrades fructose. Specifically, Liccioli uses fructose as a stressor, in order to enhance the yeast’s ability to effectively degrade fructose. See page 58, first two (complete) paragraphs; pages 60 and 62, “Conclusions” section. When considering the limitation provided in the claim’s preamble, “for treatment of carbohydrate-related metabolic disorders,” it is found that this limitation provides for an intended use of the final product, formed by the claimed method, and does not affect the claimed active method steps in any meaningful way. See MPEP 2111.02. Since the preamble provides for an intended use limitation, and does not affect the claimed method steps, the method provided by Liccioli continues to read upon the claimed method of adaptively evolving a microorganism.
With respect to claim 20, although the instant claim further limits how the preamble of the prior claim is supposed to be interpreted, it does not affect the claimed active steps of adaptively evolving a microorganism by providing a carbohydrate stressor to the microorganism, allowing adaptive conditions to proceed, then confirming the presence of the adaptation.

Claim Rejections - 35 USC §102/ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liccioli (Doctoral Thesis, The University of Adelaide, Aug 2010). See the discussion of Liccioli, above. Although Liccioli does not provide for any of the claimed deposited microbes, Liccioli appears to teach a strain of S. cerevisiae that is fundamentally identical to the claimed (and deposited) strain of S. cerevisiae. So, for all intents and purposes, the claimed strain appears to be identical to the S. cerevisiae strains disclosed in Liccioli. However, if it can be shown that the claimed strain is different than that of the prior art, it would appear that the claimed strain is an obvious variant of the strain disclosed in Liccioli, since they both provides for a strain of S. cerevisiae with the same metabolic properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651